DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 30, and 35 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 21, 30, and 35, the off-centered configuration and the straight configuration is not clear with regards with what part of the device is being configured off center or straight and if this is something that is done with relation its position in the vessel. The Examiner recommends adding in language that defines the deflection element and the off-center or straight configurations being relative to the longitudinal axis of the deflection element.
Independent claims 21, 30, and 35 are rejected under USC 112, therefore respective dependent claims 22-29, 31-34, and 36-40 are also rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Laudenslager (US 2013/0096545 A1) in view of Moll (US 20140081292 A1).
Regarding claims 21 and 30, Laudenslager discloses a method comprising the steps of: placing an atherectomy device into a vessel (Eg. Para. 70), the atherectomy device comprising an atherectomy device distal end and a plurality of fiber optical emitters (eg. Para. 3-4), an angled configuration from straight to an off-center configuration (eg. Fig. 36, Para. 71-72, 103), debulking a target tissue near the treatment site (eg. Para. 7), but does not disclose the atherectomy device distal end comprising a deflection element, the deflection element comprising a plurality of slots formed over at least a part of a circumference of the deflection element; advancing the atherectomy device toward a treatment site; deflecting the atherectomy device distal end from the straight configuration to the off-centered configuration such that the deflection element laterally shifts the plurality of fiber optical emitters and the atherectomy device distal end.
Moll teaches an atherectomy catheter for removing plaque (eg. Para. 382, Fig. 234A-E) with a steering system that uses tension cables and slots to steer/bend the distal working end (eg. Para. 162-167, Fig. 25-49). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the catheter of Laudenslager with the deflection element as taught by Moll to allow for maneuverability about the blood vessels to facilitate plaque removal (eg. (Moll, Para. 381-382).
Regarding claim 22, the combined invention of Laudenslager and Moll discloses the atherectomy device further comprises an aspiration lumen (eg. Moll, Para. 330).
Regarding claims 23 and 31, the combined invention of Laudenslager and Moll discloses advancing the atherectomy device over a guidewire; aspirating the debulked target tissue through the aspiration lumen; and withdrawing the atherectomy device from the treatment site (eg. Laudenslager, Para. 70, 102).
Regarding claim 24, the combined invention of Laudenslager and Moll discloses the step of deflecting the atherectomy device distal end further comprises applying tension to the deflection element (eg. Moll Para. 162-167, Fig. 25-49).
Regarding claims 25, 34, and 36 the combined invention of Laudenslager and Moll discloses the step of deflecting the atherectomy device distal end further comprises the deflection element to form a substantially S-shape (eg. Moll, Fig. 4-5).
Regarding claims 26 and 33, the combined invention of Laudenslager and Moll discloses reducing potential for perforation of the vessel; and reducing potential of mechanical trauma to an inner wall of the vessel (eg. Moll, Para 381-382). This reduction is a desire outcome of the invention which holds no patentable weight (see MPEP 2111.04 and Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F. 3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).
Regarding claim 27, the combined invention of Laudenslager and Moll discloses deflecting the atherectomy device distal end from the off-centered configuration to the straight configuration to such that the deflection element laterally shifts the plurality of fiber optical emitters and the atherectomy device distal end (eg. Moll Para. 162-167, Fig. 25-49).
Regarding claims 28 and 40, the combined invention of Laudenslager and Moll discloses the atherectomy device further comprises a handle, and further comprising the step of: manipulating the handle by a user results in applying tension to the deflection element (Eg. Moll, Fig. 72, deflection adjustment knob 170, Para. 177).
Regarding claims 29 and 37, the combined invention of Laudenslager and Moll discloses the step of debulking the target tissue near the treatment site comprises emitting light energy from the plurality of fiber optical emitters (eg. Laudenslager, Para. 7-8).
Regarding claims 32 and 39, the combined invention of Laudenslager and Moll discloses the target tissue is a chronic total occlusion (eg. Laudenslager, Fig. 28-30 Para. 102).
Regarding claim 35, Laudenslager discloses a method comprising the steps of: placing an atherectomy device into a vessel (Eg. Para. 70), the atherectomy device comprising an atherectomy device distal end and a plurality of fiber optical emitters (eg. Para. 3-4), an angled configuration from straight to an off-center configuration (eg. Fig. 36, Para. 71-72, 103), debulking a target tissue near the treatment site (eg. Para. 7), the atherectomy device distal end comprising a deflection element, the deflection element comprising a plurality of slots formed over at least a part of a circumference of the deflection element; advancing the atherectomy device toward a treatment site (eg. Moll Para. 162-167, Fig. 25-49); deflecting the atherectomy device distal end from the straight configuration to the off-centered configuration such that the deflection element laterally shifts the plurality of fiber optical emitters and the atherectomy device distal end (eg. Moll Para. 162-167, Fig. 25-49) and aspirating the debulked target tissue through the aspiration lumen (eg. Moll. Para. 330).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sauro (US 2010/0152720 A1) shows an offset catheter for removing plaque in blood vessels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792